Argued October 21, 1924.
The plaintiff alleged that he bought a used automobile from the defendant; that subsequently it was discovered that the automobile had been stolen; and that the owner caused it to be taken from the plaintiff and restored to him. While the car was in the possession of the plaintiff, who was a dealer in used cars, he caused some repairs to be made on it, and his claim included the cost of the repairs. There was no contradiction of the evidence that the car sold by the defendant was a stolen car and in such a case the right of the purchaser to recover the price from the vendor is not controverted. The defendant has brought up this appeal however and has presented *Page 371 
his case under two assignments of errors; the first of which complains that the court refused to grant a new trial; the second relates to a portion of the charge in which the jury was instructed that if the automobile was purchased from the defendant, the plaintiff would be entitled to a verdict for the amount paid for the car and for such a sum of money as the plaintiff had spent in painting and otherwise repairing it. The first assignment cannot be sustained. It was satisfactorily shown that the car sold to the plaintiff was a stolen car; that the plaintiff was compelled to surrender it and therefore lost the amount paid for it as well as a considerable sum which he had expended in making some repairs on it in promotion of a resale. The appellant also sets forth evidence tending to show that the plaintiff did not buy the car from the defendant, but the verdict settles that question in favor of the plaintiff on sufficient evidence. There was introduced at the trial a check drawn by the plaintiff in favor of the defendant for the price of the car. It is a matter of no consequence that the check was signed both by the plaintiff and Harry Fine in the light of the testimony that the latter was doing business under the name Rex Auto Exchange at that time. The material facts were found in favor of the plaintiff and there was no aspect of the case which made it necessary for the court to grant a new trial.
The charge with respect to the measure of damages was not unwarranted. The Sales Act of 1915, P.L. 563, provides as follows: "The measure of damages for breach of warranty is the loss directly and naturally resulting, in the ordinary course of events, from the breach of warranty." The application of the measure of damages thus established would permit evidence of outlay by the plaintiff on the car, reference being had to the character of the expense incurred and the relation which it bore in amount to the value of the property purchased. The plaintiff was a dealer in used cars, as was also the defendant; their places of business were near to each other *Page 372 
and it was a reasonable presumption that the defendant knew the car was bought for resale and that it would be reconditioned to a greater or less degree. The act of the defendant in delivering to the plaintiff a car, title to which he could not make good, was the cause of the plaintiff's loss and we regard the outlay of the plaintiff as one directly and naturally growing out of the deal between the parties. The question of the remoteness of the expenses included in the claim was one for the court and the allowance of the account was within the prescription of the Sales Act above quoted: Griffen v. Metal Products Co., 264 Pa. 254; Hoffman v. Hockfield Bros., 75 Pa. Super. 595. The second assignment cannot be sustained.
The judgment is affirmed.